Citation Nr: 18100335
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-15 477
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for bilateral hearing loss and tinnitus are remanded for additional development.
The Veteran has active duty service in the United States Marine Corps from January 1974 to September 1975.  
These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  
In January 2018 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  
The Board notes that during the January 2018 Board hearing, the Veterans representative contended that he had submitted two studies to the record pertaining to delayed onset hearing loss.  One was from the National Institute of Health and the other was from the Journal of Neuroscience.  The representative indicated that he had submitted these studies into the record but that he was going to resubmit them.  A review of the evidence indicates that neither study is in the Veterans claims file.  Therefore, on remand provide the Veterans representative an opportunity to submit these hearing loss studies to the record.  
An additional medical opinion should also be obtained to address the concept of delayed onset hearing loss.    
The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2013 to present.  The Veteran should also be given the opportunity submit any updated private treatment notes pertaining to his hearing loss and tinnitus. 
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his bilateral hearing loss and tinnitus claims.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. Provide the Veterans representative the opportunity to submit the two referenced hearing loss studies from the National Institute of Health and the Journal of Neuroscience.  
3. After all development has been completed the Veteran should be afforded a VA audiology examination to determine the nature of any current hearing loss and tinnitus disability, and to obtain an opinion as to whether these are possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability arose during service or is otherwise related to service, to include as due to conceded noise exposure from his military occupational specialty as a rifleman.  
The examiner should explain why any current hearing loss disability is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  The VA examiner should also consider any additions to the record since the last VA examination, to include updated treatment notes and any hearing loss studies.  





(CONTINUED ON NEXT PAGE)
4. After the above, readjudicate the claims and provide the Veteran and his representative with a Supplemental Statement of the Case if the claim is disallowed.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

